Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16, 21, 24-25, 30 and 33 are rejected under 35 U.S.C. 102a1 as being anticipated by Glickman (20050129323).
	Regarding claim 1, Glickman discloses a method for compression of image data, performed by operations executed with at least one processor of a computing device, with the operations comprising (abstract): 
obtaining a collection of M-dimensional units of image data from a M-dimensional image data set, wherein M is equal to or greater than two (a pixel reads on this because it is a 2 dimensional image unit.  This is taught in pars. 36-37.); 
performing a compression technique on the collection of M-dimensional image data units, the compression technique including: generating a subsampled collection of M-dimensional units of image 
generating a delta data set from the subsampled collection of M-dimensional image data units, the delta data set indicating differences between respective units of image data in the collection of M-dimensional image data units and the subsampled collection of M-dimensional image data units (par. 37, delta compression); and 
providing the subsampled collection of M-dimensional image data units and the delta data set, wherein the subsampled collection of M-dimensional image data units and the delta data set is operable with a decompression technique to losslessly recreate the collection of M-dimensional image data units (par. 37, lossless). 
Regarding claim 16, see the rejection of claim 1. 
Regarding claim 21, see fig. 8 and pars. 44-46.
Regarding claim 24, see the rejection of claim 1 which teaches pixels and images.  
Regarding claim 25, see the rejection of claim 1. 
Regarding claim 30, see fig. 8 and pars. 44-46.
Regarding claim 33, see the rejection of claim 24. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Glickman in view of Koneru (20140253563).
Regarding claim 15, Koneru discloses SIMD processing with registers in par. 103.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Glickman the computer architecture as taught by Koneru.  The reason is because it is a well known computer architecture in video encoding.  

Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Glickman in view of Sulieman (20130339323).
Regarding claim 23, Sulieman discloses using delta encoding in medical imaging in pars. 127 and 199.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Glickman the ability to delta encode medical imaging as taught by Sulieman.  The reason is because medical imaging is a popular image type.  
Regarding claim 32, see the rejection of claim 23. 




Allowable Subject Matter
Claims 2-14, 17-20, 22, 26-29, 31  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666